941 F.2d 1209
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James L. ANDREWS, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 91-5551.
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1991.

Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
James L. Andrews, a pro se Kentucky prisoner, appeals the district court's order dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not necessary.   Fed.R.App.P. 34(a).


2
In August 1989, a Kentucky jury convicted Andrews of murder.   He was sentenced to twenty years imprisonment.   Following an unsuccessful direct appeal in the state appellate courts, Andrews filed his habeas petition.   He asserted:  (1) that the trial court erred in denying his motion for a directed verdict because the evidence presented at his trial was such that no reasonable jury would be able to find him guilty;  and (2) that the prosecutor made numerous statements which were unduly prejudicial and resulted in his erroneous conviction.


3
After de novo review of the magistrate judge's proposed findings and recommendation in light of Andrew's objections, the district court adopted the proposed findings and recommendation and dismissed the habeas petition.   The district court found:  (1) that the evidence presented at Andrews's trial was sufficient to support his conviction for murder;  and (2) that Andrews's contention that the prosecutor made numerous prejudicial remarks was meritless.   Andrews has filed a timely appeal.


4
Upon review, we conclude that the district court properly dismissed the petition for habeas relief for the reasons stated in the magistrate judge's proposed findings and recommendation filed April 15, 1991, as adopted by the district court's order filed April 24, 1991.


5
Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.